Citation Nr: 0635222	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-32 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue, achiness, and headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a vision disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a bladder disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular disorder, claimed as 
due to Department of Veterans Affairs' prescription of 
incorrect medication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991 and from December 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for an undiagnosed illness 
manifested by fatigue, achiness, and headaches; for a sleep 
disorder; for PTSD; for a vision disorder, to include as due 
to an undiagnosed illness; for a bladder disorder, to include 
as due to an undiagnosed illness; and for compensation under 
the provisions of 38 U.S.C.A. § 1151 for a cardiovascular 
disorder, claimed as due to VA prescription of incorrect 
medication.  In January 2004, the Board remanded the claims 
for additional development.  By a May 2006 rating decision, 
the RO granted service connection for an adjustment disorder 
with anxious mood and dyssomnia, claimed as PTSD.

In an August 2006 statement, the veteran, by his 
representative, raised new issues of entitlement to service 
connection for gastrointestinal problems, to include as 
secondary to the veteran's service-connected psychiatric 
disorder, and of entitlement to service connection for 
peripheral neuropathy, to include as due to exposure to 
chemical or biological agents during the Persian Gulf War.  
The Board refers these matters to the RO for appropriate 
action.

The issues of entitlement to service connection for an 
undiagnosed illness manifested by fatigue, achiness, and 
headaches, and entitlement to service connection for a vision 
disorder, to include as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  By a May 2006 rating decision, the RO granted service 
connection for an adjustment disorder with anxious mood and 
dyssomnia, claimed as post-traumatic stress disorder (PTSD).

2.  The issue of entitlement to service connection for PTSD 
was rendered moot by the RO's grant of service connection for 
an adjustment disorder with anxious mood and dyssomnia, 
claimed as PTSD.

3.  The issue of entitlement to service connection for a 
sleep disorder was rendered moot by the RO's grant of service 
connection for an adjustment disorder with dyssomnia, a sleep 
disorder.

4.  The veteran does not have a current diagnosis of a 
chronic bladder disorder, nor are there objective indications 
of a bladder disorder that are capable of independent 
verification.

5.  The veteran's cardiovascular disorder (angina and 
coronary vasospasm) was not caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.





CONCLUSIONS OF LAW

1.  As the benefit sought on appeal, service connection for a 
psychiatric disorder claimed as PTSD, has been granted by the 
RO, there remains no justiciable case or controversy as to 
the issue of entitlement to service connection for PTSD 
before the Board at this time.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) 
(2006).

2.  As the benefit sought on appeal, service connection for a 
sleep disorder, has been granted by the RO as part of the 
service-connected psychiatric disorder, there remains no 
justiciable case or controversy as to the issue of 
entitlement to service connection for a sleep disorder before 
the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2006).

3.  A bladder disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a cardiovascular disorder, claimed as due to Department 
of Veterans Affairs' prescription of incorrect medication, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.

In a May 2006 rating decision, the RO granted service 
connection for an adjustment disorder with anxious mood and 
dyssomnia, claimed as post-traumatic stress disorder (PTSD).  
While the veteran claimed entitlement to service connection 
for PTSD, his psychiatric disability was diagnosed as 
something other than PTSD, and service connection was granted 
for his diagnosed psychiatric disability.  Thus, as service 
connection for a psychiatric disorder claimed as PTSD has 
been granted, no justiciable case or controversy regarding 
the issue of entitlement to service connection for PTSD 
remains.  Additionally, as service connection for a sleep 
disorder has been granted as a part of his psychiatric 
disorder, no justiciable case or controversy regarding the 
issue of entitlement to service connection for a sleep 
disorder remains.  There is no remaining allegation of error 
of fact or law in the determination denying service 
connection with respect to the two claims.  See 38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 
20.1405(g) (2006).

Accordingly, the Board is without jurisdiction to review the 
appeals with respect to these issues, and the issues of 
entitlement to service connection for PTSD and a sleep 
disorder are dismissed without prejudice.  

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317. If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 
56703 (1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case the Board finds no competent medical evidence of a 
current bladder disability, and, as such, service connection 
is not warranted.  Since his separation from active service 
in April 1991, the veteran has complained of an increased 
frequency in urination and an inability to hold his bladder.  
VA examinations in April 1994, January 1996, May 1997, 
however, found no abnormalities of the genitourinary system 
and did not diagnose any disorders associated with the 
bladder.  Treatment records dated from April 1994 to January 
2006 do not demonstrate treatment for a bladder disorder and 
are also negative for any diagnoses of disorders associated 
with the bladder.

Additionally, as there is no evidence of a disorder 
associated with the bladder, the veteran's claim for service 
connection for an undiagnosed illness manifested by urinary 
frequency and an inability to hold the bladder does not meet 
the specific requirements of the Persian Gulf War provisions.  
There are no satisfactory objective indications of a chronic 
bladder disorder from an undiagnosed illness during or since 
service.  Accordingly, service connection is not warranted on 
this basis either.

The Board has considered the veteran's assertions, along with 
those of his friends and family members, that he has a 
bladder disorder related to his service or to an undiagnosed 
illness as a result of his service.  However, as laypersons, 
the veteran and his friends and family are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

In February 1999, it was discovered that the veteran had been 
taking the medication Quinidine instead of the medication 
Quinine, as had been prescribed for relief of nocturnal leg 
cramping.  The VA pharmacy in December 1997 had apparently 
incorrectly filled the prescription with Quinidine rather 
than Quinine.  This mistake had continued unnoticed until 
February 1999.  At that time, the veteran was informed that 
he should immediately stop taking the Quinidine.  Very 
shortly after discontinuing Quinidine, the veteran reported 
to the emergency room with complaints of severe chest pain.  
The veteran asserts that VA's prescription of the incorrect 
medication, and his discontinuation of that medication, 
resulted in a myocardial infarction and cardiovascular 
problems that have persisted since his complaint of chest 
pain in February 1999.

In support of his claim, the veteran submitted a July 1999 
letter from his private physician indicating that on the day 
following the discontinuation of Quinidine, the veteran was 
in the emergency room with an acute myocardial infarction.  
In the physician's opinion, it was likely that the sudden 
discontinuation of Quinidine adversely affected the veteran's 
coronary arteries, as is the case when a beta blocker is 
abruptly discontinued.  The veteran likely experienced an 
increased heart rate rebound that resulted in a myocardial 
infarction.

Whether the veteran in fact experienced a myocardial 
infarction in February 1999 has been the subject of some 
ambiguity, particularly as subsequent treatment records found 
that the veteran had not.  In response to this ambiguity, in 
April 2000, the RO obtained a VA opinion.  After reviewing 
the record, the VA physician noted that Quinidine, although 
pro-arrythmic, was not regarded as a cause of heart attacks 
(myocardial infarctions).  Similarly, while Quinine may 
sometimes cause ECG abnormalities, it was also not regarded 
as a cause of heart attacks.  While on February 21, 1999, as 
demonstrated in the record, the veteran presented with 
complaints of chest pain, there was no evidence of myocardial 
infarction by ECG or enzymes.  Diagnostic cardiac 
catheterization on February 22, 1999, showed normal 
coronaries.  Stress testing in March 1999 showed good 
exercise capacity.  Additionally, a March 1999 ECG was 
negative for ischemia, and cardiocele imaging showed no 
defects.  Based on the evidence of record, the examiner found 
that the veteran had not had a myocardial infarction in 
February 1999.

In May 2000, the veteran's private physician submitted a 
letter responding to the VA examiner's opinion.  In this 
letter, the physician stated that the veteran did have a 
myocardial infarction in February 1999.  The physician 
asserted that the veteran's claim had been misrepresented by 
the VA examiner - it was not that Quinidine could cause a 
myocardial infarction, it was that the sudden cessation of 
Quinidine induced severe anxiety, causing a muscular spasm of 
a coronary artery, that in consequence, caused a myocardial 
infarction.  In the veteran's case, there were no 
calcifications, but there was wall motion abnormality 
indicative of a myocardial ischemia caused by spasm and clot, 
which had required clot dissolution and catheterization.  
Because of the incorrect prescription and sudden 
discontinuation of Quinidine, the veteran had a permanent 
disability manifested by increased stress, the loss of his 
job, and the loss of income.

In January 2001, the veteran's private physician consulted 
another physician regarding the question of whether the 
veteran had actually sustained a myocardial infarction in 
February 1999.  In a January 2001 letter, the physician whom 
the veteran's physician had consulted, stated that by 
clinical criteria at presentation in the emergency room 
(chest discomfort and ECG changes), the veteran had met the 
criteria for an inferior myocardial infarction.  Upon cardiac 
catheterization, however, the veteran's coronary arteries and 
left ventricular systolic function were found to be normal.  
His cardiac enzymes were not found to be elevated.  At repeat 
cardiac catheterization in September 1999, the veteran's 
arteries were again found to be normal.  In the physician's 
opinion, there were two possible explanations for the 
veteran's complaints in February 1999:  1) the veteran had 
Prinzmetal angina caused by coronary artery spasm, or 2) the 
veteran had transient thrombosis but the artery was not 
thrombosed long enough to cause a myocardial infarction, but 
instead caused myocardial stunting.

In January 2006, the RO obtained an additional VA examination 
and opinion addressing the veteran's allegations.  In the 
opinion, the VA examiner noted that treatment records showed 
that in February 1999, the veteran presented with 
retrosternal chest pain characterized by a feeling of 
pressure, with pain radiating to the left arm and with 
numbness in the left hand.  He was given oral nitroglycerin, 
to which there was no response.  He was later given 
intravenous nitroglycerin, to which there was partial 
response.  An echocardiogram (ECG) at that time revealed 
changes in the inferior leads, which suggested inferior wall 
infarction.  The veteran was informed that he had had a 
myocardial infarction.

Electrocardiograms and cardiac enzyme studies conducted from 
1996 through December 2004 showed the same nonspecific 
changes in the inferior leads, but did not, however, show 
evidence of acute myocardial infarction.  In October 2003, 
the veteran had again been hospitalized with complaints of 
chest pain.  Cardiac catheterization and coronary angiograms 
done at that time showed that the coronary arteries were 
normal.  However, during the cardiac catheterization, the 
veteran had a vasospasm of the right coronary artery.  At the 
same time, he had chest pain.  The chest pain and the spasm 
of the right coronary artery were promptly relieved with 
sublingual nitroglycerin.  An ECG done in December 2004 
showed normal left ventricular systolic function and normal 
right ventricular systolic pressure.  There was mild distal 
apical hypokinesia.  

At the time of the examination, the veteran reported 
experiencing one episode of chest pain per month.  The pain 
was retrosternal, constrictive, and sometimes radiated to the 
left arm.  It generally lasted from three to five minutes, 
and was relieved by sublingual nitroglycerin.  Based upon the 
examination and the evidence of record, the examiner 
determined that over the years the veteran had had several 
episodes of atypical chest pain due to coronary vasospasm.  
He did not have atherosclerosis of the coronary arteries.  In 
addressing whether the veteran having mistakenly been 
prescribed Quinidine instead of Quinine had caused his 
cardiovascular problems, the examiner determined that they 
had not, as Quinidine, nor any of the other medications the 
veteran had been prescribed by VA, were known to cause either 
myocardial infarction or coronary vasospasm.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the veteran's private physician's 
opinions are not as probative as the VA examiners' opinions, 
as there is no evidence that the veteran's private physician 
reviewed his claims file, and there is no objective evidence 
that either mistakenly taking Quinidine instead of Quinine or 
the sudden discontinuation of Quinidine could result in 
coronary vasospasm.  Additionally, the VA examiners conducted 
an in-depth review of the veteran's claims file, provided an 
adequate rationale for their opinions, and reconciled the 
opinions with the other conflicting opinions of record.  For 
these reasons, the Board finds the VA examiners' opinions 
finding no relationship between the incorrect prescription 
and sudden discontinuation of Quinidine and his subsequent 
coronary vasospasm to be more probative.  Accordingly, the 
Board concludes that the veteran does not have an additional 
disability that was caused or aggravated by the fact that the 
veteran was prescribed the incorrect medication and was then 
instructed to suddenly discontinue the medication.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.

The Board has considered the veteran's assertions, along with 
those of his friends and family members, that he has 
developed a cardiovascular disorder as a result of VA's 
incorrect prescription and subsequent instructions to 
immediately discontinue Quinidine.  However, as laypersons, 
the veteran and his friends and family are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, March 2004, 
and May 2006; rating decisions in August 1994 and May 2000; 
statements of the case in October 1997 and December 2000; and 
a supplemental statement of the case in January 1999.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

The issue of entitlement to service connection for PTSD is 
dismissed.

The issue of entitlement to service connection for a sleep 
disorder is dismissed.

Service connection for a bladder disorder is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
cardiovascular disorder, claimed as due to Department of 
Veterans Affairs' prescription of incorrect medication, is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for an undiagnosed 
illness manifested by fatigue, achiness, and headaches, and 
for a vision disorder, to include as due to an undiagnosed 
illness.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

Reports of VA examination dated in January, May and June 1997 
indicate that it is "likely" that the veteran's physical 
complaints, including fatigue, may be secondary to 
depression.  Because it is not clear to the Board whether the 
veteran's complaints of fatigue, achiness, and headaches are 
related to any of his currently diagnosed disorders, 
including his service-connected psychiatric disorder, or 
whether they are more likely manifestations of an undiagnosed 
illness, the Board finds that a remand for an opinion as to 
whether these symptoms are manifestations of a diagnosed 
disorder is necessary.

An additional examination and opinion with respect to the 
veteran's claim for service connection for a vision disorder, 
to include as due to an undiagnosed illness, are also 
necessary.  On VA examination in January 1996, the veteran 
was found to have "vague visual disturbances of fleeting 
blurred vision without detectable organic basis."  In order 
to be entitled to service connection for an undiagnosed 
illness under the provisions applicable to Persian Gulf War 
veterans, however, there must be "objective indications of 
chronic disability" that include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  Thus, 
while the veteran has been found to have vague visual 
disturbances consisting of fleeting blurred vision, it is not 
clear to the Board whether there are objective indications of 
this blurred vision.  Accordingly, a remand for an additional 
examination and opinion addressing this question is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for his complaints of 
fatigue, achiness, and headaches.  Ask 
the physician to review the veteran's 
claims folder in conjunction with 
rendering an opinion as to whether the 
veteran's complaints of fatigue, 
achiness, and headaches are (1) related 
to any of his currently diagnosed 
disorders, including his service-
connected psychiatric disorder; (2) can 
be attributed to any known medical 
causation; or (3) are more likely 
manifestations of an undiagnosed 
illness.

2.  Schedule the veteran for an ocular 
examination for the purpose of 
determining whether the veteran is 
currently experiencing occasional 
blurred vision and, if so, whether 
there are objective indications of such 
blurred vision.  The examiner should 
specifically address whether there is 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification.  If blurred 
vision is shown, the examiner should 
state whether it can be attributed to 
any known medication causation.

3.  Then, readjudicate the veteran's 
claims for service connection for an 
undiagnosed illness manifested by 
fatigue, achiness, and headaches, and 
for a vision disorder, to include as 
due to an undiagnosed illness.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


